 TYPOGRAPHICAL UNION 6 (NEW YORK NEWS)New York Mailers Union Number 6, InternationalTypographical Union, AFL-CIO and New YorkNews Inc.Newspaper and Mail Deliverers' Union of New YorkCity and Vicinity and New York News Inc.Cases 29-CD-321 and 29-CD-32230 April 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 15 August 1983 by the Employer, separatelyalleging that New York Mailers Union Number 6,International Typographical Union, AFL-CIO(Mailers) violated Section 8(bX4XD) of the Nation-al Labor Relations Act by engaging in proscribedactivity with an object of forcing the Employer toassign certain work to employees it representsrather than to employees represented by Newspa-per and Mail Deliverers' Union of New York Cityand Vicinity (Drivers) and, similarly, that Driversviolated Section 8(b)4)(D) of the Act by engagingin proscribed activity with an object of forcing theEmployer to assign the same work to employees itrepresents rather than to employees represented byMailers. The hearing was held 31 August 1983before Hearing Officer William Shuzman and 23September 1983 before Hearing Officer Jane B.Jacobs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officers' rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a New York corporation, is en-gaged in the production, distribution, and sale ofnewspapers at various facilities, including its facili-ty in Garden City, New York. The Company annu-ally receives gross revenues from its publishing op-erations exceeding S200,000, and holds membershipin, and subscribes to, interstate news services, pub-lishes nationally syndicated features, and advertisesnationally sold products. The parties stipulate, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that Drivers and Mailers are labororganizations within the meaning of Section 2(5) ofthe Act.270 NLRB No. 52II. THE DISPUTEA. Background and Facts of DisputeThe Company publishes and distributes the NewYork Daily News and the New York SundayNews. For many years the Company produced itsvarious editions of the two newspapers at threeplants located in Manhattan, Brooklyn, andQueens. In 1983 the Company constructed two sat-ellite plants as part of a reorganization plan de-signed to modernize its facilities and print its edi-tions closer to their distribution areas. When thenew plants are completed and the Brooklyn plantmodernized, the Company will transfer publicationof all its city editions from Manhattan to Brooklyn,close the Manhattan plant, and transfer all subur-ban editions to the new satellite plants. When thesatellite plant in Garden City commenced oper-ations 15 August 1983, the Company began to pub-lish part of its Nassau/Suffolk edition there. Al-though that edition is currently shared between theBrooklyn and Garden City plants, the Companywill eventually transfer the entire edition toGarden City. The disputed work involves tyingand wrapping of newspapers on Garden City'sautomated conveyor lines.At the Brooklyn and Manhattan plants some ofthe conveyor lines leading from the printing press-es are automated and some are not. On both linesnewspapers leave the press and move to a stackermachine, which counts them and stacks them intobundles; a belt conveys the bundles to a wrappingmachine which wraps the bottom of the bundles.The conveyor then takes them further along theline, where the employees manually place anotherwrapper on top of the bundles and, using a tyingmachine, tie each bundle with a plastic or wire tie.If the line is automated, the conveyor transportsthe bundles directly to loading docks. On nonauto-mated lines, however, employees manually removethe bundles from the tying machines and roll themon tables to distribution sites.Historically, at the Company's Brooklyn plant,the wrapping and tying operation was shared be-tween employees represented by both Unions. Onruns designated "direct delivery," Drivers-repre-sented employees wrapped and tied; on "indirectdelivery" runs, Mailers-represented employees per-formed the work. Direct delivery involves newspa-pers which Drivers-represented routemen transportfrom the plant to retail newsdealers from whomthe routemen collect remittance; indirect deliveryinvolves newspapers that wholesalers obtain at theplant or at certain other locations such as hospitalsor racetracks. Until 1957 the Company distributedits newspapers to newsdealers in certain parts of303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNassau and Suffolk counties through a wholesaler,Rockaway News Company. Mailers-representedemployees wrapped and tied the newspapers be-cause their delivery was indirect. In 1957 theRockaway distributorship failed and the Companyinstituted direct delivery to the territory Rockawayhad serviced.Because of the change, the Company attemptedto assign wrapping and tying work associated withthe Nassau/Suffolk runs to Drivers-represented em-ployees. The Mailers took the matter to arbitrationand obtained an award assigning the work to em-ployees it represents. For about a year the Compa-ny allowed those employees to wrap and tie bun-dles and Drivers-represented employees to breakthe tie, discard the wrappers, and rewrap and retiethe same bundles. The Company then attempted toassign the work exclusively to Mailers-representedemployees, but the Drivers in 1958 obtained an ar-bitration award prohibiting the reassignment. TheCompany, pincered between conflicting awards, re-turned to its practice of assigning the initial wrapand tie to Mailers-represented employees and asecond wrap and tie to Drivers-represented em-ployees. Dual justification, however, was limited tononautomated lines at the Brooklyn plant becauseof the impracticability of retying the constantlymoving bundles on automated lines.When the Company transferred publication ofthe Nassau/Suffolk edition to Garden City's auto-mated lines in August 1983, it assigned the work indispute exclusively to Drivers-represented employ-ees. A Drivers representative informed the Compa-ny that if that Union had not obtained jurisdictionover the work it would have engaged in a workstoppage. In an attempt to claim the work for em-ployees it represents, the Mailers engaged in threework stoppages between 15 and 25 August. On 25August a Federal court issued a temporary injunc-tion against the work stoppages under Section 10(l)of the Act.B. Work in DisputeThe disputed work involves the wrapping andtying of newspapers at the Company's GardenCity, New York plant, which are delivered topoints in Long Island by Drivers-represented em-ployees and were formerly distributed through theRockaway News Co.C. Contentions of the PartiesThe Company and Drivers contend that thework should be awarded to Drivers-representedemployees based on the collective-bargainingagreement between those parties, company prefer-ence and past practice, and economy and efficiencyof operation. The Mailers Union concedes thatDrivers has a legitimate claim to the work, butcontends that the Mailers' claim is equally justifiedand that the Board therefore should either directthe Company to negotiate a solution to the disputesatisfactory to both Unions, or award the work onan alternating basis to both groups of employees.D. Applicability of the StatuteThe parties have stipulated that there is reasona-ble cause to believe that Section 8(b)(4)(D) hasbeen violated and that there is no agreed methodto resolve the dispute. Both Unions continue toclaim the disputed work, Drivers threatened awork stoppage if the work were reassigned toMailers, and Mailers engaged in a series of workstoppages to obtain the work until a court enjoinedthe activity. We find reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that there exists no agreed method for volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat the dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsBoth Unions' collective-bargaining agreementssupport colorable claims to the work. The Mailers'agreement, at section 3(b), defines Mailers jurisdic-tion "as covering all mailing work within the juris-diction of the Union." Section 17 allows the Com-pany control over the manner of wrapping or tyingif the work is performed in accordance with sec-tion 3. As to the Drivers, the evidence is undis-puted that the Union has historically retained juris-diction over direct delivery wrapping and tying. Itscollective-bargaining agreement specifies, in section2-A.2, that bundles delivered by routemen "shall betied with a wrapper made up by a member of thebargaining unit, or in the same manner as presentpractice ...in all areas where there is direct de-304 TYPOGRAPHICAL UNION 6 (NEW YORK NEWS)livery." Accordingly, we find that this factor doesnot favor an award to employees represented byeither Union.2. Company preference and past practiceThe Company has assigned the work to Drivers-represented employees, who have traditionally per-formed wrapping and tying associated with alldirect delivery at both the Company's Manhattanand Brooklyn plants. The only exception to thepractice has been the shared jurisdiction over theformer Rockaway distribution occasioned by con-flicting arbitration awards. Accordingly, this factorfavors an award to Drivers-represented employees.3. Area and industry practiceThe evidence is insufficient to establish an areaor industry practice concerning the work in dis-pute. Accordingly, this factor favors assignmentneither to Drivers-represented nor Mailers-repre-sented employees.4. Relative skillsBecause the work requires no special skills, thisfactor does not favor assignment to either Drivers-represented or Mailers-represented employees.5. Economy and efficiency of operationThe automated lines at the Garden City plantprint approximately 200,000 newspapers each day,which constitute the entire Nassau/Suffolk edition.The Drivers Union has undisputed jurisdictionover wrapping and tying on approximately 120,000of those newspapers. The remaining 80,000 consti-tute the former Rockaway distribution and involvethe disputed work. If the work were awarded toMailers-represented employees exclusively, or onan alternating basis, employees represented byDrivers would nonetheless have to remain on thejob for wrapping and tying of the majority of thepress run. Also, on the modernized Garden Citylines there is no distinction at the tying machine be-tween newpapers going to direct delivery accountsand newspapers going to accounts RockawayNews serviced before 1957. The only purpose ofmaking this distinction would be to identify whichparts of the press run Mailers-represented andDrivers-represented employees would wrap andtie. This system would detract from efficient, eco-nomical production. Accordingly, this factor favorsan award to employees represented by Drivers.6. Arbitration awardsThe Mailers offers its 1957 arbitration awardholding that, even though the Company servicedthe Rockaway area directly rather than through awholesaler, Mailers retained jurisdiction overwrapping and tying work associated with thataspect of the Nassau/Suffolk edition. That awardrelied on contractual language still in effect, freez-ing jurisdiction over work historically held byMailers-represented employees. The Drivers offersa 1958 tripartite arbitration award holding that theRockaway distribution had become direct ratherthan indirect delivery and, as such, could not be re-moved from Drivers' jurisdiction. The latter awardfound, consistent with our view, that both Unionshad contractual claims to the work, though inawarding the work the arbitration board added,"There is no denying that a duplication of work bytwo different sets of employees is both unnecessaryand undesirable."As noted, Garden City's fully automated oper-ation differs substantially from the operation whichgave rise to the arbitration decisions governing theBrooklyn plant. In 1972, however, the Companyopened a new plant in Long Island City, NewYork, the "Newspoint" plant. The same tyingwork disputed here became in 1973 the subject ofyet another arbitration, and that decision awardedthe work to Drivers-represented employees. Thechairman of the arbitration board held:Despite the arbitration award also awardingthe same work to the Mailers' Union, the un-dersigned is of the opinion that the Company'srecognition of the Drivers' right to this workis properly substantiated. One of the touch-stones in the division of the work under whichthe Mailers profited to a greater extent thanthe Drivers at Newspoint, was whether the de-livery was direct or indirect. There is no ques-tion that today the [former Rockaway] deliv-eries are direct. For that reason, the work oftying for such deliveries should be given tothe Drivers.Although the three arbitration awards, like theconflicting jurisdictional language of the contracts,do not provide unequivocal guidance in this case,the 1973 award is addressed to the setting of a newplant and is most closely in point. We find that thisfactor favors an award to employees representedby Drivers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Driversare entitled to perform the work in dispute. Wereach this conclusion relying on company prefer-ence and past practice, economy and efficiency ofoperation, and the 1973 arbitration award grantingsimilar work to Drivers-represented employees. In305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking this determination, we are awarding thework to employees represented by Drivers, not tothat Union or its members. The determination islimited to the controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of New York News Inc. represent-ed by Newspaper and Mail Deliverers' Union ofNew York City and Vicinity are entitled to per-form the work of wrapping and tying of newspa-pers at the Company's Garden City, New Yorkplant, which are delivered to points in Long Islandby Drivers-represented employees and were for-merly distributed through the Rockaway News Co.2. New York Mailers Union Number 6, Interna-tional Typographical Union, AFL-CIO is not enti-tled by means proscribed by Section 8(b)(4)(D) ofthe Act to force New York News Inc. to assign thedisputed work to employees represented by it.3. Within 10 days from this date, New YorkMailers Union Number 6, International Typo-graphical Union, AFL-CIO shall notify the Re-gional Director for Region 29 in writing whether itwill refrain from forcing the Employer, by meansproscribed by Section 8(b)(4)(D), to assign the dis-puted work in a manner inconsistent with this de-termination.306